Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 1 of 21 PageID 480




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                          CASE NO.: 8:20-cv-2530-T-33AAS

ANDREW DOWLER,

          Plaintiff,

v.

GEICO GENERAL INSURANCE COMPANY,
A Foreign Profit Corporation,

      Defendant.
____________________________________/

 PLAINTIFF’S RESPONSE AND OPPOSITION TO DEFENDANT’S MOTION
     FOR SUMMARY JUDGMENT, RESPONSE TO STATEMENT OF
    MATERIAL FACTS, AND MEMORANDUM OF LAW IN SUPPORT

          Pursuant to the Federal Rules of Civil Procedure, the Local Rules for the United

States District Court for the Middle District of Florida, by and though his undersigned

counsel, Plaintiff, ANDREW DOWLER (“Plaintiff”), files his Response and

Opposition to Defendant’s Motion for Summary Judgment, Response to Statement of

Material Facts and Memorandum of Law in Support, and states:

     I.      INTRODUCTION

          Defendant, GEICO GENERAL INSURANCE COMPANY (“Defendant”),

Motion is not well taken, misrepresents facts, relies on bald allegations devoid of merit

and must be denied.




                                              1
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 2 of 21 PageID 481




      In direct contravention of the Family and Medical Leave Act (“FMLA”),

Defendant interfered with Plaintiff’s FMLA rights and retaliated against Plaintiff for

requesting utilization of and exercising his rights thereunder.

      The facts of this case are simple: Plaintiff, a long-tenured employee, military

veteran, and proud gay male, was FMLA eligible—a fact Defendant does not dispute.

Defendant violated Plaintiff’s FMLA rights. To interfere with Plaintiff’s FMLA rights

directly and irrevocably, Defendant placed Plaintiff on administrative suspension

moments following his FMLA request during his meeting with Stafford and LoCascio

on February 12, 2019. Smith made the decision to terminate Plaintiff two (2) days after

he requested FMLA leave and timely submitted his FMLA certification paperwork on

February 14, 2019. After thirteen (13) days of unpaid retaliatory suspension for

exercising his FMLA rights and eleven (11) days after the termination decision was

already made by Smith, Defendant terminated Plaintiff on February 25, 2019—

retroactively to reflect a falsified termination date of February 12, 2019. As a result,

Plaintiff sustained irrevocable loss as he was never able to properly exercise his FMLA-

protected leave as already approved by Defendant and before Plaintiff’s unlawful

termination and Plaintiff would have taken full advantage of given his serious head

injury and need for FMLA-protected leave. Defendant cannot escape liability here.

      In retaliation for utilization of FMLA leave requested by Plaintiff and

attempting to exercise his FMLA rights, Plaintiff was subjected to inexplicable

discipline, evaluated by manipulated, subjective “professionalism” metrics for the first

time in seventeen (17) years, and ultimately, termination shortly after he requested
                                           2
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 3 of 21 PageID 482




FMLA leave for the first time in connection with his serious head injury. Defendant’s

claim that it treated Plaintiff properly and terminated him for an allegedly terminable

offense is fabricated, and pretext for Defendant’s retaliatory animus. Rather, it is clear

that Defendant interfered with Plaintiff’s FMLA rights and Plaintiff’s termination was

based on his request for FMLA leave and availing himself to FMLA leave on the same

date Plaintiff returned from hospitalization, requested FMLA leave and submitted the

requisite FMLA certification to Defendant management in order to exercise his

FMLA rights.

         This is what this case is about and how Defendant violated Plaintiff’s rights. In

its Motion, Defendant sets forth a hodgepodge of facts in its attempt to circumvent

liability for the violations of protected rights under the FMLA. Defendant failed to

comply with its obligations under the law, and subsequently retaliating against him.

Rather than abide by the strictures of well-established federal law which protect

FMLA-qualifying events of its employees, Defendant chose not to do so, interfered

with Plaintiff’s FMLA rights, but also actively retaliated against him for exercising his

rights thereunder. It is therefore liable to Plaintiff for the intentional and frankly,

deplorable, violations of the FMLA and the ratification of the decisions by

Defendant’s management.

         Defendant’s Motion must be denied, in full, as the facts clearly establish that

Defendant did, in fact, intentionally and willfully interfered with Plaintiff’s FMLA

rights and retaliated against him for exercising his protected rights thereunder.

   II.      RESPONSE TO STATEMENT OF FACTS
                                             3
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 4 of 21 PageID 483




Paragraph Nos. 1-4 – Admitted.

Paragraph No. 5 – Denied. Plaintiff did not have a “history” of “inappropriate or

unprofessional” behavior. ECF No. 23-2 at 79:23-25; see Declaration of Andrew

Dowler attached hereto as “Exhibit A” at 12-15. “History of inappropriateness, no.”

Id. Plaintiff was subjected to sporadic, inexplicable discipline (i.e., 2004, 2014, 2019)

for which Plaintiff never was informed could lead to his termination. ECF No. 23-3 at

Exhibit 6-9, Ex. A at 12-15.

Paragraph No. 6 – Denied in part. Plaintiff was not advised that his purported conduct

was a violation of Defendant policies and procedures, specifically, there was no

reference of any violation of the Fair Workplace Policy or the Code of Conduct—

which are variably, arbitrarily, and capriciously enforced—by Defendant by Tiffany

Vilches (“Vilches”), Defendant’s direct supervisor, and Carmen Smith (“Smith”),

Vilches’ direct supervisor. ECF No. 23-2 at 26:14-24; 54:18-55:12; Ex. A at 16.

Paragraph No. 7 – Denied in part. See Plaintiff’s Response in Opposition to Paragraph

No. 6.

Paragraph No. 8 – Denied in part. See Plaintiff’s Response in Opposition to Paragraph

No. 6. “It might have been a little snarky, sure, but as far as it being a violation of the

fair workplace policy, I don’t recall her saying that.” ECF No. 23-2 at 57:11-13.

Paragraph No. 9 – Denied in part. “Well, I said ‘You bastard,’ absolutely, yes. Very

loudly and very theatrically and with jazz hands.” ECF No. 23-2 at 77:9-12. Plaintiff

was “coached” with respect to “[i]nappropriate language” only, from which Plaintiff


                                             4
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 5 of 21 PageID 484




refrained through until his unlawful termination. ECF 23-2 at 77:11-18. As clear

display that this was in no way a pattern, Plaintiff acknowledged that in terms of

language used, “I shouldn’t be saying that.” Id. Plaintiff did not revel in engaging in

activity that was non-compliant with policies and procedures. Ex. A at 17-18.

Paragraph No. 10 – Admitted.

Paragraph No. 11 – Disputed in part. Plaintiff was medically and functionally

impeded from coherently, accurately or with full consciousness communicate with

anyone via text message, Vilches or his work, in or around 6:00am on February 11,

2019, while at the hospital, just an hour following Plaintiff’s life-threatening

automobile accident—and given the head injury with which Plaintiff was later

diagnosed and received treatment. ECF 23-2 at 85:20-86:22; Ex. A at 19. Plaintiff

testified confirming:

      “I was trying to message work, I was trying to let them know I was in the
      hospital and I wasn’t going to be able to make it, I could not operate the
      phone… I don’t know if you have ever had a concussion. Its very
      disconcerting…But here, I just got out of an accident. I’m thankful to be alive,
      and I can’t operate the phone…Come to find out, in the medical paperwork,
      which you can see, they advise, don’t read anything. Don’t do anything that
      requires thinking or anything like that… [The nurse nor doctor] doesn’t
      explain any of that.”

Id.

Paragraph No. 12 – Disputed in part. In response to Vilches’ February 8, 2019 text

message stating, “You’ve been doing a great job [thumbs up emoji],” at 6:12am, on

February 11, 2019, while Plaintiff suffered a severe head injury and in the emergency

room at Jupiter Medical Center, Plaintiff sent Vilches a message which ambiguously

                                             5
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 6 of 21 PageID 485




and cryptically read: “Thank you, you have had a nlot to do with that. Your leadership

style has an unflinching authoritative grasp on an authosempathy. [misspelling not

omitted].” ECF No. 23-6; Ex. A at 19. Plaintiff recall what the term “autosempathy”

refers to nor is it recognized as a word by any accredited dictionary source—further

evidence of Plaintiff’s poor mental condition. ECF 23-2 at 85:20-86:22; Ex. A at 20-

21. The unsupported contention that is in any way an “idiosyncratic” term utilized by

Plaintiff is simply untrue. Ex. A at 22.

Paragraph No. 13 – Disputed in part. See Plaintiff’s Response in Opposition to

Paragraph No. 12.

Paragraph No. 14 – Disputed in part. In and around 6:12am, on February 11, 2019,

while Plaintiff suffered a severe head injury and in the emergency room at Jupiter

Medical Center, Plaintiff inadvertently texted Vilches a photograph contained in his

phone—an unfortunate oversight as Plaintiff had intended to send Vilches a

photograph of his hospital bracelet. ECF 23-2 at 99:21-100:20; Ex. A at 23. Before

Plaintiff could explain or apologize to Vilches for the inadvertently sent photograph,

Vilches blocked Plaintiff’s contact number and did not receive his messages full of

remorse and explaining the unintentionality of the situation. ECF 23-2 at 107:5-7; Ex.

A at 24. Ad nauseum, Plaintiff communicated to Vilches’ Manager, Carmen Smith

(“Smith”), Human Resources Supervisor, Tynetta Settles (“Settles”) and Human

Resources Compliance Specialist, Tracy Stafford (“Stafford”), that this message was

sent inadvertently while under the influence of narcotic medication, experiencing



                                           6
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 7 of 21 PageID 486




mental and cognitive issues, and seeking treatment for a head injury (i.e., concussion)

in the emergency room of Jupiter Medical Center after a serious automobile accident.

ECF 23-2 at 85:20-86:1; 93:10-94:1; Ex. A at 25.

Paragraph No. 15 – Disputed. Plaintiff sent the subject photograph on accident. ECF

23-2 at 93:10-94:1; Ex. A at 26. There can be no correlation between Plaintiff’s text

message and the inadvertently transmitted photograph thereafter. Ex. A at 27. Any

purported connection based on the term “authoritative grasp” and the nude

photograph is mere conjecture—which is not true. Ex. A at 28

Paragraph Nos. 16-17 – Disputed in part. See Plaintiff’s Response in Opposition to

Paragraph No. 14.

Paragraph No. 18 – Disputed in part. Defendant’s adverse employment action against

Plaintiff was unwarranted. Ex. A at 53.

Paragraph No. 19 – Disputed in part. Plaintiff inadvertently sent the subject

photograph to Vilches. ECF 23-2 at 85:20-86:1; 93:10-94:1; Ex. A at 29. Plaintiff never

intended to send the subject photograph to Vilches, but since it was done inadvertently,

Plaintiff absolutely did not send the subject photograph for purposes of sexually

harassing Vilches. ECF 23-2 at 93:10-94:1; Ex. A at 29. What is more, Plaintiff

identifies as a gay male, of which Vilches and others working with Plaintiff were well-

aware so any allegations that sent this to Vilches in any manner other than

inadvertency is absurd. ECF NO. 23-2 at 101:15-16; Ex. A at 30-31. “Tiffany knows

I’m gay.” Id. Vilches has even exchanged in years of text messaging between her and


                                           7
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 8 of 21 PageID 487




Plaintiff, on a very personal level, in which the term “gaykay” and other informalities

are tossed around with Vilches responding in jest, “Lol”. Ex. A at 32; see also text

messages between Plaintiff and Vilches attached hereto as Composite “Exhibit B.”

Plaintiff’s sexuality was not lost on Vilches—which makes her contention that she is

“uncomfortable” around Plaintiff very illogical as they have worked together, desks

aligned side-by-side, for years. ECF 23-2 at 27:21-24; Ex. A at 33. Tellingly, this was

the first Vilches expressed any uncomfortability working with Plaintiff. Ex. A at 34.

Paragraph No. 20 – Admitted.

Paragraph No. 21 – Disputed in part. See Plaintiff’s Response in Opposition to

Paragraph No. 19.

Paragraph Nos. 22-23 – Admitted.

Paragraph No. 24 – Disputed in part. See Plaintiff’s Response in Opposition to

Paragraph No. 19.

Paragraph No. 25 – Admitted.

Paragraph No. 26 – Disputed in part. See Plaintiff’s Response in Opposition to

Paragraph No. 19.

Paragraph No. 27 – Disputed. Plaintiff never received a call from Smith on February

11, 2019. Ex. A at 35.

Paragraph No. 28 – Disputed. See Plaintiff’s Response in Opposition to Paragraph

Nos. 14 and 19.




                                           8
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 9 of 21 PageID 488




Paragraph No. 29 – Disputed in part. Plaintiff texted Teressa Knab (“Knab”) on

February 11, 2019, after Plaintiff’s car accident and admission to the hospital due to

his severe head injury, “trying to alert work that I’m not going to be there, and Tiffany

did not respond to my message” in an effort to communicate that Plaintiff was in the

emergency room at Jupiter Medical Center and would miss work to avoid further

unwarranted adverse employment action in the form of a no-call-no-show violation.

ECF No. 32-2 at 105:21-106:2; Ex. A at 36. Plaintiff ultimately texted Knab, who never

conveyed to him any sort of disconcertion with his communication with her to Plaintiff

at any time, a picture of his hospital bracelet, as he originally was trying to send to

Vilches, and at 7:12am, Plaintiff sent Knab a text saying “Concussion. I think Tiffany

blocked my phone number. ECF No. 32-2 at 105:4-106:7; Ex. A at 37. For Knab to

contend she felt “uncomfortable” as a result of her very reasonable correspondence

with Plaintiff is unfathomable and there is no cogent reason provided by Defendant or

Knab justifying same. Ex. A at 38.

Paragraph No. 30 – Denied in part. See Plaintiff’s Response in Opposition to

Paragraph No. 29.

Paragraph No. 31 – Disputed in part. Plaintiff returned to the Lakeland, Florida office

on the day after his car accident and serious head injury (i.e., concussion), Plaintiff met

with Stafford and LoCascio on February 12, 2019, to discuss his need for FMLA leave

and provide her with proper documentation from his physician. ECF No. 23-2 at

111:2-22; Ex. A at 40. At the start of the meeting, Plaintiff explained his car accident



                                            9
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 10 of 21 PageID 489




 and the symptomology arising from his severe head injury for which he necessitated

 FMLA leave for further evaluation, treatment, testing, appointments, and diagnostics

 associated therewith. Ex. A at 41. The discussion next evolved to encompass the

 subject text message inadvertently and regrettably sent to Vilches. ECF No. 23-2 at

 111:5-22; Ex. A at 42. After Plaintiff’s statutorily protected activity, Defendant

 retaliatorily highjacked the meeting and informed Plaintiff that he was placed on

 administrative leave pending Human Resources’ investigation. ECF No. 23-8 at 45:15-

 24; Ex. A at 43. Defendant failed to acknowledge nor apprise Plaintiff of his FMLA

 rights and never engaged of Plaintiff in the interactive FMLA process despite

 notification of Plaintiff’s FMLA-qualifying event. Ex. A at 39 and 44. LoCascio never

 informed Plaintiff that “any wrongdoing” found rendered him terminated as of

 February 12, 2019—that simply never happened. Ex. A at 45. LoCascio suspended

 Plaintiff upon his return to work following his car accident on February 12, 2019, and

 receipt of Plaintiff’s FMLA certification paperwork subsequent to Plaintiff levying his

 request for FMLA leave. ECF No. 23-8 at 45:15-24; Ex. A at 46. Tellingly, Smith, the

 sole decision-maker, decided to terminate Plaintiff on February 14, 2019—just (2) days

 after submitting his FMLA certification paperwork subsequent to his FMLA request—

 but did not communicate her decision to Plaintiff for another eleven (11) days while

 suffering financial and emotional detriment on unpaid suspension through his

 unlawful termination on February 25, 2019. ECF No. 23-2 at Exhibit I; Ex. A at 47.

 Paragraph Nos. 32-33 – Denied in part. See Plaintiff’s Response in Opposition to

 Paragraph No. 31.
                                           10
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 11 of 21 PageID 490




 Paragraph No. 34 – Admitted to the extent Defendant purports to offer Family and

 Medical Leave to its employees via Defendant’s FMLA policy; otherwise denied. See

 “Exhibit G-1” attached to Defendant’s Motion. Defendant intentionally interfered

 with Plaintiff’s FMLA rights and subjected Plaintiff to retaliation for requesting and

 utilizing FMLA-protected leave thereunder in direct violation of Defendant’s FMLA

 Policy. Ex. G-1; Ex. A at 48.

 Paragraph No. 35 – Disputed in part. The existence of a third-party benefits

 administrator does not obviate Defendant’s legal obligations to Plaintiff under the

 FMLA against interference and retaliation. Ex. A at 49.

 Paragraph Nos. 36-37 – Disputed in part. See Plaintiff’s Response in Opposition to

 Paragraph No. 31.

 Paragraph No. 38 – Admitted to the extent Defendant manipulated Plaintiff’s

 Termination Memorandum to show Plaintiff violated Defendant’s policies and

 procedures relating to its Code of Conduct and Fair Workplace Policy; otherwise

 denied. Ex. A at 50-51. Plaintiff was subjected to adverse employment action, twice,

 following his request for FMLA leave and submission of FMLA certification

 documentation, first by placing Plaintiff on administrative suspension the same day

 Defendant received Plaintiff’s FMLA certification paperwork on February 12, 2019,

 and just two (2) days later, on February 14, 2019, Smith admitted that she decided to

 terminate for requesting and exercising his rights under the FMLA. ECF No. 23-11;

 Ex. A at 52. Smith was the sole decision-maker. Id.


                                           11
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 12 of 21 PageID 491




 Paragraph Nos. 39-40 – Disputed in part. See Plaintiff’s Response in Opposition to

 Paragraph No. 38.

 Paragraph No. 41 – Disputed. Smith provided no justification for sharply deviating

 from Defendant’s progressive policy when dealing with Plaintiff. Ex. A at 53-54.

 Paragraph No. 42 – Disputed. Defendant represented in its Statement of Material

 Facts that Smith made the decision to terminate Plaintiff but referenced that

 Defendant’s Corporate Human Resources provided final approval to proceed with

 termination. Ex. A at 55. Other than final approval, Defendant does not indicate

 whether the Corporate Human Resources could, or ever did, overturn Smith’s adverse

 employment decisions. Ex. A at 56. At the time of Defendant’s administrative

 suspension later on February 12, 2019, and termination decision made by Smith on

 admittedly made on February 14, 2019, Smith was well-apprised of Plaintiff’s request

 for FMLA request and timely submission of FMLA certification paperwork earlier on

 February 12, 2019. Ex. A at 57.

 Paragraph No. 43 – Disputed in part. On February 25, 2019, Plaintiff was informed

 that he was terminated—retroactively dated to fallaciously represent a termination

 date of February 12, 2019, without explanation of why that was done. ECF No. 23-2

 at 115:21-23; 152:18-19; Ex. A at 57-61. Plaintiff was not informed of Defendant’s

 decision regarding his termination for thirteen (13) days following the onset of his

 unpaid suspension and eleven (11) days after Smith admittedly made the termination

 decision as the sole decision maker—which is unacceptable. Id.


                                          12
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 13 of 21 PageID 492




 Paragraph No. 44 – Disputed. Defendant forced Plaintiff into an ultimatum by

 manipulating Plaintiff into resignation. Ex. A at 58. Plaintiff declined to resign because

 Plaintiff desired to retain his job and believed his resignation or separation of

 unwarranted. Ex. A at 59. Rather, on February 25, 2019, Plaintiff was terminated and

 his separation was retro-dated to which Plaintiff never agreed, to fit Defendant’s

 nefarious and concocted narrative. ECF No. 23-2 at 125:7-18; 132:5-9; Ex. A at 61.

 Paragraph No. 45 – Disputed. See Plaintiff’s Response in Opposition to Paragraph

 No. 31.

    III.   DEFENDANT IS IN DIRECT VIOLATION OF THE FMLA

       In direct contravention of the FMLA, Defendant intentionally and unlawfully

 interfered with and retaliated against Plaintiff for requesting and exercising his FMLA

 rights. As such, Defendant’s Motion must be denied in Plaintiff’s favor.

       It cannot be disputed that Defendant is a covered employer under the FMLA,

 and that Plaintiff met the hours-of-service requirements to be covered by the FMLA.

 Ex. A at ¶ 4-6. Plaintiff was FMLA eligible. Ex. A at ¶ 4-6.

                  i. DEFENDANT IS LIABLE FOR FMLA INTERFERENCE

       The FMLA provides that Plaintiff was to be entitled to no fewer than 12 weeks

 of unpaid leave because of Plaintiff’s serious health condition that made him unable

 to perform his job functions. 29 U.S.C. § 2612(a)(1)(D). Similarly, the FMLA provides

 that Plaintiff was to be entitled to no fewer than 12 weeks of unpaid leave because his




                                            13
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 14 of 21 PageID 493




 mother’s serious medical condition and to care for him during that time. 29 U.S.C. §

 2612(a)(1)(C). Defendant is liable to Plaintiff for FMLA interference.

                 ii. PLAINTIFF CAN ESTABLISH A PRIMA FACIE CASE OF
                     FMLA INTERFERENCE

       To state a claim of interference with a substantive right, an employee need only

 demonstrate that he was entitled to the benefit denied. Pereda v. Brookdale Senior

 Living Cmty’s, Inc., 666 F.3d 1269, 1274 (11th Cir. 2012). It is not necessary to allege

 or show that the employer intentionally deprived the employee of benefits, and no

 showing of ill intent is required. Strickland v. Water Works & Sewer Bd. of City of

 Birmingham, 239 F.3d 1199, 1208 (11th Cir.2001). Unlawful employer interference

 includes not only refusing to authorize FMLA leave, but also “discouraging an

 employee from using such leave.” Diamond v. Hospice of Fla. Keys, Inc., F.App’x

 586, 592-93 (11th Cir. 2017).

       It cannot seriously be disputed that Defendant interfered with Plaintiff’s FMLA

 rights. This Court need not look any further than the fact that Defendant never, at any

 time, provided Plaintiff with the necessary and proper FMLA documentation. Ex. A

 at 39 and 44. This is tantamount to not only directing Plaintiff not to utilize FMLA,

 but clear evidence that Defendant discouraged Plaintiff from using FMLA protected

 leave. Id. This is unambiguous evidence of FMLA interference with FMLA rights.

 Defendant’s Motion must be denied.

       Most egregiously, to interfere with Plaintiff’s FMLA rights directly and

 irrevocably, Defendant placed Plaintiff on administrative suspension moments

                                           14
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 15 of 21 PageID 494




 following his FMLA request during his meeting with Stafford and LoCascio on

 February 12, 2019. Ex. A at 43. Smith admittedly made the decision (as sole decision-

 maker) to terminate Plaintiff just two (2) days after he requested FMLA leave and

 timely submitted his FMLA certification paperwork on February 14, 2019. ECF No.

 23-11; Ex. A at 47. After thirteen (13) days of unpaid retaliatory suspension for

 exercising his FMLA rights and eleven (11) days after the termination decision was

 already made, Defendant terminated Plaintiff on February 25, 2019—retroactively to

 reflect a falsified termination date of February 12, 2019. ECF No. 23-2 at 115:21-23;

 152:18-19; Ex. A at 57-61. Plaintiff sustained irrevocable loss as he was never able to

 properly exercise his FMLA-protected leave as already approved by Defendant and

 before Plaintiff’s unlawful termination—which Plaintiff would have taken full

 advantage of given his serious head injury. Ex. A at 39, 44 and 61. Defendant cannot

 escape liability here.

               a. PLAINTIFF WAS DENIED BENEFITS TO WHICH HE WAS
                  OTHERWISE ENTITLED UNDER THE FMLA

        Defendant’s argument that Plaintiff was not denied a benefit to which he was

 otherwise entitled pursuant to the FMLA or did not suffer prejudice as a result of

 Defendant’s failure to apprise Plaintiff of his FMLA rights ignores reality. Plaintiff

 made clear that he suffered grave detriment as a result of Defendant’s failure to apprise

 Plaintiff of his FMLA rights or engage him in the interactive FMLA process. Ex. A at

 ¶ 88-89; ECF No. 21-1 at 182:2-24.




                                            15
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 16 of 21 PageID 495




       More specifically, Plaintiff was unable to avail himself to a full twelve (12) week

 period of leave to which Plaintiff was entitled under the FMLA. Ex. A at ¶ 89; ECF

 No. 21-1 at 184:23-185:7. As a result, Plaintiff did not receive all the leave he

 necessitated or was entitled to under the FMLA (i.e., statutorily protected leave)—or

 any of it. Id. In fact, Plaintiff was subjected to administrative suspension and

 terminated while he still had FMLA leave remaining—a full twelve (12) weeks. Id.

 Defendant intentionally interfered with Plaintiff’s rights under the FMLA. Based on

 the foregoing, Defendant’s Motion must be denied.

       Even assuming arguendo that the above arguments do not pass muster—which

 they do—there can be no dispute that Defendant interfered with Plaintiff’s FMLA

 rights. This Court need not look any further than the fact that Defendant never, at any

 time, provided Plaintiff with the necessary and proper FMLA documentation. Ex.A at

 ¶ 63. Defendant’s conduct is tantamount to not only directing Plaintiff not to utilize

 FMLA, but clear evidence that Defendant discouraged Plaintiff from using FMLA

 protected leave. Defendant’s Motion is without merit and must be denied.

                iii. DEFENDANT IS LIABLE FOR FMLA RETALIATION

       Defendant’s FMLA retaliation is clear and its arguments to the contrary are

 flawed. Defendant’s retaliatory actions rendered Plaintiff’s employment untenable as

 he was subjected to inexplicable and sporadic discipline fifteen (15) years apart (i.e.,

 2004, 2018/2019), evaluated by manipulated, subjective “professionalism” metrics for

 which Plaintiff was targeted and subjected to disparate treatment unlike any other

 employee, adverse employment action directed toward Plaintiff after timely
                                           16
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 17 of 21 PageID 496




 submission of his FMLA certification paperwork after requesting FMLA leave in the

 form of administrative suspension, Smith admittedly made the termination decision

 just two (2) days after Plaintiff timely submitted his requisite FMLA certification

 paperwork subsequent to his FMLA request to Defendant, and ultimately, Plaintiff’s

 retaliatory termination on February 25, 2019—all after Plaintiff’s statutorily protected

 activity at his management meeting (with Smith and Stafford) on February 12, 2019.

 ECF No. 23-2 at 79:23-25, 57:11-13, 77:9-18, 27:21-24, 111:2-22, 45:15-24, 115:21-23;

 152:18-19, 66:22-67:8, 69:11-15; Ex. A at 12-16, 18, 39-44, 46-50, 52-53, 56-62.

       Defendant is liable for intentionally interfering with Plaintiff’s FMLA rights and

 as such, Defendant’s must be denied.

                iv. PLAINTIFF CAN ESTABLISH A PRIMA FACIE CASE OF
                    FMLA RETALIATION

       FMLA retaliation is distinct from FMLA interference in that to succeed on a

 FMLA retaliation claim, an employee must demonstrate that the employer

 intentionally discriminated against him in the form of an adverse employment action

 for having exercised an FMLA right. Krutzig v. Pulte Home Corp., 602 F.3d 1231,

 1235 (11th Cir. 2010). Therefore, to state a prima facie case of retaliation under the

 FMLA, a plaintiff must show that: (1) he engaged in a statutorily protected activity,

 (2) he suffered an adverse employment action, and (3) the adverse action was causally

 related to a protected activity. Id. Once Plaintiff makes out a prima facie case of FMLA

 retaliation, the burden then shifts to the defendant to articulate a legitimate, non-




                                           17
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 18 of 21 PageID 497




 discriminatory reason for the adverse employment action. Id. If Defendant does so,

 then Plaintiff must establish pretext. Id.

       It is undisputed that Plaintiff engaged in statutorily protected activity and

 suffered adverse employment action which satisfies the first and second prongs of

 Plaintiff’s prima facie claim of FMLA retaliation and as such, Defendant addresses the

 causation prong in its Motion below.

      1. CAUSAL CONNECTION BETWEEN HIS STATUTORILY
         PROTECTED ACTIVITY AND ADVERSE EMPLOYMENT ACTION

       Generally, “close temporal proximity between an employee’s protected conduct

 and adverse employment action is sufficient circumstantial evidence” for establishing

 a prima facie case of retaliation under the FMLA, “but temporal proximity alone is

 insufficient to create a genuine issue of fact as to causal connection…” Brungart v.

 BellSouth Telecomms., Inc., 231 F.3d 791 (11th Cir. 2000). “[A] plaintiff need only

 show that the protected activity and the adverse action were not wholly unrelated.”

 Id. There can be no doubt that Plaintiff establishes a prima facie case of FMLA

 retaliation. Strickland, 239 F.3d at 1207-08 (“Proximity in time is sufficient to raise an

 inference of causation.”).

       Subjecting Plaintiff to inexplicable and sporadic discipline fifteen (15) years

 apart (i.e., 2004, 2018/2019), evaluated by manipulated, subjective “professionalism”

 metrics for which Plaintiff was targeted and subjected to disparate treatment unlike

 any other employee, adverse employment action directed toward Plaintiff after timely

 submission of his FMLA certification paperwork after requesting FMLA leave in the

                                              18
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 19 of 21 PageID 498




 form of administrative suspension, Smith admittedly made the termination decision

 just two (2) days after Plaintiff timely submitted his requisite FMLA certification

 paperwork subsequent to his FMLA request to Defendant, and ultimately, Plaintiff’s

 retaliatory termination on February 25, 2019—all after Plaintiff’s statutorily protected

 activity at his management meeting (with Smith and Stafford) on February 12, 2019,

 is more than sufficient nexus to pass muster in terms of causation. ECF No. 23-2 at

 79:23-25, 57:11-13, 77:9-18, 27:21-24, 111:2-22, 45:15-24, 115:21-23; 152:18-19, 66:22-

 67:8, 69:11-15; Ex. A at 12-16, 18, 39-44, 46-50, 52-53, 56-62. Defendant is liable for

 retaliating against Plaintiff for taking FMLA-protected leave and as such, Defendant’s

 must be denied.

                   v. DEFENDANT’S    “LEGITIMATE”     REASON                           TO
                      TERMINATE PLAINTIFF IS PRETEXTUAL

      Any reason for Plaintiff’s termination is nothing more than pretext. The

 temporal proximity of the adverse employment actions taken in response to and

 against Plaintiff for engaging in protected activity is evidence of pretext. Jones v. 20

 Bessemer Carraway Med. Ctr., 151 F.3d 1321, 1323 n. 11 (11th Cir. 1998) (concluding

 that “language…showing some [retaliatory] animus, may be significant evidence of

 pretext once plaintiff has set out a prima facie case.”); Thomas v. Cooper Lighting,

 Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (causation is met by close temporal

 proximity between the statutorily protected activity and adverse employment action).

       By subjecting Plaintiff to inexplicable and sporadic discipline decades apart (i.e.,

 2004, 2018/2019), evaluated by manipulated, subjective “professionalism” metrics for

                                            19
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 20 of 21 PageID 499




 which Plaintiff was targeted and subjected to disparate treatment unlike any other

 employee, adverse employment action directed toward Plaintiff after timely

 submission of his FMLA certification paperwork after requesting FMLA leave in the

 form of administrative suspension, Smith admittedly made the termination decision

 just two (2) days after Plaintiff timely submitted his requisite FMLA certification

 paperwork subsequent to his FMLA request to Defendant, and ultimately, Plaintiff’s

 retaliatory termination on February 25, 2019—all after Plaintiff’s statutorily protected

 activity at his management meeting (with Smith and Stafford) on February 12, 2019,

 are causally related to protected activity undertaken by Plaintiff requesting FMLA

 leave and exercising his rights under the FMLA. ECF No. 23-2 at 79:23-25, 57:11-13,

 77:9-18, 27:21-24, 111:2-22, 45:15-24, 115:21-23; 152:18-19, 66:22-67:8, 69:11-15; Ex.

 A at 12-16, 18, 39-44, 46-50, 52-53, 56-62. The sole reason behind Plaintiff’s unlawful

 termination was based on retaliatory animus based on Plaintiff exercising his rights

 under the FMLA. Ex. A at ¶ 50-51.

       Defendant chose not to adhere to its obligations under the FMLA. Defendant

 is therefore liable to Plaintiff for FMLA violations and the ratification of these

 decisions by Defendant. Such evidence of pretext obviates any legitimate reason for

 Plaintiff’s termination proffered by Defendant and defeat summary judgment.

       For the reasons set forth above, Plaintiff, ANDREW DOWLER, respectfully

 requests that the Court deny Defendant’s Motion, in full, and in favor of Plaintiff on

 all claims in the Complaint.



                                           20
Case 8:20-cv-02530-VMC-AAS Document 26 Filed 07/12/21 Page 21 of 21 PageID 500




       Dated: July 12th, 2021.

                                         Respectfully submitted,

                                         By: /s/ Alexander T. Harne
                                         Alexander T. Harne, Esq.
                                         Florida Bar No.: 126932
                                         Richard Celler Legal, P.A.
                                         10368 W. State Rd. 84, Suite 103
                                         Davie, Florida 33324
                                         Telephone: (866) 344-9243
                                         Facsimile: (954) 337-2771
                                         aharne@floridaovertimelawyer.com

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day of July 2021, a true and correct

 copy of the foregoing has been furnished to all counsel of record.

                                         /s/Alexander T. Harne
                                         Alexander T. Harne, Esq.




                                           21
